RESOLUCIÓN
Según lo dispuesto en la Regla 4(d) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, se constituyen las siguientes Salas de Despacho para que funcionen mientras el Pleno esté compuesto de ocho Juezas y Jueces:
Primera Sala de Despacho:
Hon. Anabelle Rodríguez Rodríguez, presidenta
*653Hon. Mildred G. Pabón Charneco
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martinez
Segunda Sala de Despacho:
Hon. Rafael L. Martínez Torres, presidente
Hon. Edgardo Rivera García
Hon. Roberto Feliberti Cintrón
Hon. Maite D. Oronoz Rodríguez
Si surge un empate en la votación en alguna de las Salas de Despacho, se designará a otra Jueza o a otro Juez que no forme parte de esa Sala. Tal designación se hará en orden sucesivo de antigüedad.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Sonnya Isabel Ramos Zeno

Secretaria del Tribunal Supremo Interina